Citation Nr: 1627973	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  07-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than June 5, 2006, for the grant of service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from August 1970 to May 1972 and from June 1974 to April 1978. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center; the appeal was certified to the Board by the  Regional Office (RO) in Montgomery, Alabama.  

As outlined in previous decisions, nine issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In a June 2006 statement, the Veteran raised issues of 1) clear and unmistakable error (CUE) in an October 1978 rating decision denying service connection for bilateral pes planus; 2) CUE in the October 1978 rating decision denying service connection for low back pain with left hip soreness; 3) CUE in the October 1978 rating decision denying service connection for menstrual irregularity; and 4) CUE in the October 1978 rating decision denying service connection for recurrent urinary tract infection.  In an October 2013 statement, the Veteran raised the issue of 5) service connection for a respiratory disorder, to include bronchitis and asthma.  In a January 2015 appellate brief, the Veteran's representative raised the issues of 6) CUE in a February 2012 rating decision assigning an August 2008 effective date for service-connected gastroesophageal reflux disease; 7) CUE in the February 2012 rating decision assigning an August 2008 effective date for service-connected major depressive disorder and post-traumatic stress disorder, claimed as depression and anxiety; 8) service connection for diabetes as secondary to service-connected disabilities; and 9) service connection for hypertension as secondary to service-connected disabilities.  Because these issues have not been adjudicated by the AOJ, the Board does not have jurisdiction over them; thus, they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

An August 2014 rating decision granted service connection for bilateral pes planus effective June 5, 2006.  In a January 2015 brief, the Veteran's representative disagreed with the effective date assigned, arguing that the October 1978 decision contained CUE when it denied service connection for bilateral pes planus.  In a February 2015 decision and remand, the Board accepted this brief as a timely notice of disagreement with the June 5, 2006 effective date.  The Board remanded the issue, directing the AOJ to send a statement of the case (SOC) to the Veteran.

The AOJ issued a May 2015 SOC and returned the matter to the Board.  In a November 2015 Remand, however, the Board found the earlier-effective-date issue to be  inextricably intertwined with the issue of CUE in the October 1978 rating decision and directed the AOJ to first address the Veteran's claim for CUE, which could potentially render moot the earlier-effective-date claim.  The procedural instructions in this regard were quite specific, as the Board requested that the AOJ adjudicate the CUE claim, provide the Veteran with proper notice of the decision, and then notify the Veteran of the denial of his claim and advise him of his procedural rights if the claim were to be denied.  


Although the January 2016 supplemental statement of the case (SSOC) discussed the 1978 decision in terms of CUE, the Veteran's CUE claim has not yet been properly adjudicated by the AOJ in the manner specifically set out in the Board's earlier remand, which clearly calls for a rating decision and adequate notification of such decision.  The AOJ also did not list the CUE claim as being on appeal, and the Veteran has thus not had opportunity to respond with evidence and/or argument accordingly.  Thus, remand is necessary to comply with the Board's earlier remand instructions.  See Stegall v. West, 11 Vet. App 268 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

Accordingly, the case is REMANDED for the following action:

1.  After accomplishing any appropriate notification (and/or development action) with respect to the claim of CUE, adjudicate the claim of CUE in the October 1978 RO decision denying compensation for bilateral pes planus in light of all pertinent evidence and legal authority.  Provide the Veteran with proper notice of the decision.  If the claim is denied, the Veteran must be notified of the denial of the claim and advised of his appellate rights.

2.  After completing the above actions (and any additional notification and/or development deemed warranted), readjudicate the claim for entitlement to an effective date earlier than June 5, 2006, for the grant of service connection for bilateral pes planus, if the claim has not been rendered moot.

3.  If the claim for an earlier effective date remains denied, furnish to the Veteran and her representative an appropriate SSOC that includes clear reasons and bases for all determinations; provide an appropriate time period for response before returning the claims file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



